
	
		III
		109th CONGRESS
		2d Session
		S. RES. 530
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2006
			Mr. Biden (for himself,
			 Mr. Allen, Mr.
			 Sarbanes, Mr. Dodd,
			 Mr. Kerry, and Mr. Frist) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Calling on President George W. Bush and
		  other leaders attending the 2006 Group of Eight (G–8) Summit in St. Petersburg,
		  Russia, to engage in a frank dialogue with the President of Russia concerning
		  actions of the Government of the Russian Federation that appear inconsistent
		  with the Group’s objectives of protecting global security, economic stability,
		  and democracy, and for other purposes.
	
	
		Whereas the leaders of 6 major industrialized democracies
			 including France, West Germany, Italy, Japan, the United Kingdom, and the
			 United States, gathered in 1975 for a summit meeting in Rambouillet, France,
			 and for annual meetings thereafter under a rotating presidency known as the
			 Group of Six (G–6);
		Whereas the G–6 was established based on the mutual
			 interest of its members in promoting economic stability, global security, and
			 democracy;
		Whereas, in 1976, membership of the G–6 was expanded to
			 include Canada;
		Whereas the members of the G–7 share a commitment to
			 promote security, economic stability, and democracy in their respective nations
			 and around the world;
		Whereas Russia was integrated into the Group in 1998 at
			 the behest of President William Jefferson Clinton as a gesture of appreciation
			 to then-President of Russia Boris Yeltsin for pursuing reforms and assuming a
			 neutral position with respect to the eastward expansion of North Atlantic
			 Treaty Organization (NATO);
		Whereas, in 2002, Russia was selected to hold the rotating
			 presidency of the G–8 and to host the Summit of the G–8 in 2006;
		Whereas the official G–8 statement issued on June 26,
			 2002, in Kananaskis, Canada regarding the selection of Russia as host of the
			 2006 Summit stated that the decision reflected the remarkable economic
			 and democratic transformation that has occurred in Russia in recent years and
			 in particular under the leadership of President Putin;
		Whereas in the intervening 4 years since Russia was
			 selected to host the 2006 G–8 Summit, the Government of the Russian Federation
			 has pursued policies that raise serious concerns about the commitment of the
			 Government of the Russian Federation to upholding democratic values both at
			 home and abroad;
		Whereas the United States Department of State 2005 Country
			 Report on Human Rights Practices noted that trends in Russia, including the
			 centralization of power in the executive branch . . . continuing
			 corruption and selectivity in enforcement of the law, political pressure on the
			 judiciary, and harassment of some non-governmental organizations (NGOs) [have]
			 resulted in an erosion of the accountability of government leaders to the
			 people in Russia;
		Whereas, in 2005, the independent non-governmental
			 organization Freedom House reclassified Russia from partly free
			 to not free in its global survey of political rights and civil
			 liberties;
		Whereas the Government of the Russian Federation has
			 placed onerous restrictions and monitoring requirements on non-profit
			 organizations operating in Russia that limit the ability of both Russians and
			 non-Russians to create a vibrant civil society in the country;
		Whereas the freedom of the media in Russia has been
			 seriously compromised due to the Government of the Russian Federation’s
			 continuing control and censorship of major mass media outlets and efforts to
			 obstruct the reporting of independent journalists;
		Whereas regulators from the Ministry of Culture of the
			 Government of the Russian Federation have reportedly threatened radio stations
			 with revocation of their broadcast licenses if they continue airing material
			 from the Voice of America (VOA) and Radio Free Europe/Radio Liberty (RFE/RL),
			 thereby precipitating the largest decrease in the number of outlets for VOA and
			 RFE/RL reporting since the end of the Cold War;
		Whereas the Government of the Russian Federation has
			 sought to interfere in the electoral processes and democratic governance of
			 neighboring countries including Georgia and Ukraine;
		Whereas Russia was the only member of the G–8 to applaud
			 the outcome of fraudulent presidential elections in Belarus that were
			 characterized by the Organization for Security and Cooperation in Europe as
			 evidencing a disregard for the basic rights of freedom of assembly,
			 association, and expression;
		Whereas the United States Commission on International
			 Religious Freedom and other monitoring organizations have reported increased
			 evidence of racism, anti-Semitism, nationalism, and xenophobia among segments
			 of Russian society;
		Whereas, in late 2005, Gazprom, a company majority owned
			 and operated by the Government of the Russian Federation, insisted on a more
			 than four-fold increase in the price charged for natural gas sold to Ukraine
			 and subsequently shut off gas supplies to Ukraine, causing cascading energy
			 shortages in many countries throughout Europe;
		Whereas there have been interruptions in the supply by
			 Russia of energy to Georgia and Moldova;
		Whereas the March 2006 report of the Independent Task
			 Force on Russia of the Council on Foreign Relations stated that to
			 protect the credibility of the G–8 at a time when many are questioning Russia’s
			 chairmanship, the United States should make clear that this role does not
			 exempt Russian policies and actions from critical scrutiny;
		Whereas the United States recognizes and applauds the
			 proud history of achievement, creativity, and sacrifice of the people of
			 Russia;
		Whereas the United States seeks the development of Russia
			 as a strong, responsible, democratic partner in promoting global peace and
			 security; and
		Whereas the United States believes that both the people of
			 Russia and the Government of the Russian Federation will be shackled in their
			 efforts to build a strong society domestically and contribute to the work of
			 the international community so long as the Government of the Russian Federation
			 fails to fully embrace the values of democracy: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)in order to
			 preserve the integrity of the G–8 as a forum of the leading industrialized
			 democracies of the world, President George W. Bush and other heads of state
			 attending the G–8 Summit should explicitly, frankly, and honestly engage
			 Russian Federation President Vladimir Putin in a dialogue about the
			 anti-democratic behavior of the Government of the Russian Federation;
			(2)the United States
			 and other democratic countries should reaffirm their support for civic and
			 non-governmental organizations working to promote democracy and the rule of law
			 in Russia;
			(3)the Government of
			 the Russian Federation should take action to ensure that it guarantees the full
			 range of civil and political rights to its citizens, as it is obligated to do
			 under the International Covenant on Civil and Political Rights;
			(4)consistent with
			 its obligations under the International Covenant, the Government of the Russian
			 Federation should take steps to cease its interference with foreign news
			 organizations, including the Voice of America and Radio Free Europe/Radio
			 Liberty;
			(5)the Government of
			 the Russian Federation should take action to combat rising racism,
			 anti-Semitism, and xenophobia in Russian society; and
			(6)the United States
			 and countries of the G–8 should reaffirm their support for new democracies on
			 the borders of Russia and, where applicable, expedite their integration into
			 Euro-Atlantic institutions to provide a bulwark for democracy in eastern Europe
			 and the Caucuses.
			
